Per Curiam:

The motion for leave to file petition for mandamus is granted, and the *635return to the order to show cause is treated as an answer to the petition. The District Judge is directed to vacate the order dated January 15, 1940, in the cases of Kammerer Corporation and Baash-Ross Tool Company v. Ira J. McCullough et al., and Ira J. McCullough v. Baash-Ross Tool Company and Kammerer Corporation, referring these cases to a Master for trial. It is further ordered that the trial of these cases be had by the District Court in due course without postponement of the trial to that of other cases not entitled to a preference, but with such arrangement as to the particular Judge who shall conduct the trial as may be consistent with the court’s convenience." Rules of Civil Procedure, Rule 53 (b); Los Angeles Brush Manufacturing Co. v. James, 272 U. S. 701.
Mr. Ford W. Harris for petitioners.
Messrs. Frederick S. Lyon, Leonard S. Lyon, and Henry S. Richmond for respondent.